Case 19-60025-lkg Doc 31 Filed 05/21/19 Page1of2

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF ILLINOIS
BENTON DIVISION
IN RE: SOUTHEASTERN ILLINOIS CASE NO. 19-60025
COUNSELING CENTERS, INC.,
Debtor.

ENTRY OF APPEARANCE
AND REQUEST TO RECEIVE NOTICES

Comes now, Thomas S. Clary II, of the law firm of Wright, Shagley & Lowery, P.C. and
respectfully enters his appearance in and on behalf of the Creditor, First Financial Bank, N.A., in
the above-referenced cause of action, and request copies of all notices and pleadings pursuant to
Bankruptcy Rules 2002(a), (b) and (f) and 3017(a), including, without limitation, all proposed
Disclosure Statements and Plans of Reorganization. All such notices should be addressed to the
address listed below.

Please take further notice that the foregoing demand includes not only the notices and
papers referred to in the Rules specified above but also includes, without limitation, notices of
any application, complaint, demand, hearing, motion, order, petition, plan of reorganization or
disclosure statement, pleading or request, whether formal or informal, written or oral, and
whether transmitted or conveyed by mail, hand delivery, telephone, telegraph, telex or telefax or
otherwise, filed with regard to the above case and proceedings therein.

First Financial Bank, N.A. hereby expressly reserve, and do not waive, all rights, claims,
objections and privileges to which they are entitled under law, statute or otherwise, including, but
not limited to, the right to a jury trial, the right to request withdrawal of reference, and the right to

object to entry of certain orders in non-core matters.
Case 19-60025-lkg Doc 31 Filed 05/21/19 Page 2 of 2

The undersigned additionally requests that the debtor and the Clerk of the Court place the
foregoing name and address on any mailing matrix or list of creditors to be prepared or existing

in the above-numbered cause.

WRIGHT, SHAGLEY & LOWERY, P.C.
500 Ohio Street, P.O. Box 9849

Terre Haute, IN 47808

Phone: (812) 232-3388

Fax #: (812) 232-8817

E-mail: tclary@wslfirm.com

Thomas S. Clary II - #6291237
Attorney for First Fi jal Bank, N.A.
CERTIFICATE OF SERVICE
I hereby certify that on May Al_, 2019, a copy of the foregoing Entry of Appearance
and Request to Receive Notices was filed electronically. Notice of this filing will be sent to the
following parties by operation of the Court’s electronic filing system. Parties may access this

filing through the Court’s system.

Jay B. Howd, Attorney for Debtor
Robert T. Bruegge, BK Trustee

US. Trustee wag att
Thomas S. Clary II (7
